DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/30/2021 has been entered.
 EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kirk Hartung on 02/01/2022.
The application has been amended as follows: 
Claims 11-13, 15, 19, 21-26 are canceled. 
Claim 1 (currently amended): A fishing rig comprising: 
a fishing line: 
a lift comprising: 

sides extending upwardly from the body; and
flat wings extending outwardly from the sides in opposite directions and extending rearwardly to 
 a weight secured to the fishing line allowing the rig to sink in water;
and a hook attached to the fishing line and residing between the wings.
Claim 9 (currently amended): The fishing rig of claim 1, the trailing edge of the the fishing rig. 

REASONS FOR ALLOWANCE
Claims 1, 2, 7, 9 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to teach or suggest the particulars of a fishing rig comprising a flat body forming a leading edge of the fishing rig, with an aperture on the leading edge through which the fishing line extends to mount the lift onto the line; sides extending upwardly from the body; and flat wings extending outwardly from the sides in opposite directions and extending rearwardly to a trailing edge of the fishing rig; and a hook attached to the fishing line and residing between the wings as claimed. 
The prior art of record Verzi (US2180918A) and Cacales (US7546704B1) alone or combined fail to disclose flat wings extending outwardly from the sides in opposite directions 
The prior art of record Hansen (US5732502) discloses a lift comprising sides extending upwardly from the body and flat wings extending outwardly from the sides in opposite directions and extending rearwardly to a trailing edge of the fishing rig. However, it is not obvious to modify the flat wings of Verzi with the flat wings extending to a trailing edge of Hansen because such a modification would also require the sides to be modified and thus rending the lift of Verzi inoperable for its intended purpose.
 The prior art of record Pecher (US2380328A) discloses a lift comprising wings and a hook attached to a fishing line and residing between the wings as claimed. However, it would not be obvious to modify the hook of Verzi such that it was positioned and connected to the fishing line as taught by Pecher due to the natural orientation of the hook of Verzi. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHADA M ALGHAILANI whose telephone number is (571)272-8058. The examiner can normally be reached M-F (7:30am - 4:30pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHADA ALGHAILANI/
Examiner
Art Unit 3643

/PETER M POON/Supervisory Patent Examiner, Art Unit 3643